Exhibit 10.24

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) made as of the 4 day of November,
2004 between SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Employer”),
and JEFFREY C. RACHOR (the “Employee”).

 

R E C I T A L S

 

WHEREAS, the Employer desires to retain the services of the Employee; and

 

WHEREAS, the Employee is prepared to perform those duties as set forth in this
Agreement.

 

NOW, THEREFORE, the parties intending to be legally bound agree as follows:

 

1. Term of Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment from the Employer, for the period commencing
as of the date hereof (the “Commencement Date”) and ending on September 1, 2007
(the “Initial Term”), unless sooner terminated pursuant to the provisions of
paragraph 5 hereof. The term of this Agreement shall be automatically extended
for an unlimited number of successive one (1) year periods (each a “Renewal
Term”) unless either the Employer or the Employee gives to the other a written
notice of non-renewal specifying that the Employer or the Employee, as the case
may be, is electing not to renew this Agreement (a “Non-Renewal Notice”). A
Non-Renewal Notice must be given not fewer than sixty (60) days prior to the
expiration of the Initial Term or the then current Renewal Term, as the case may
be, in which case the term of this Agreement shall expire at the end of the
Initial Term or the then current Renewal Term, as the case may be. The Initial
Term and all Renewal Terms, if any, are sometimes referred to in this Agreement
as the “Employment Period”.



--------------------------------------------------------------------------------

2. Duties of the Employee. The Employee shall be employed by the Employer as its
President and Chief Operating Officer, reporting to the Chairman of the Board of
the Employer. The Employee’s duties shall include the duties customarily
performed by a president and chief operating officer of a New York Stock
Exchange listed corporation, and such additional duties as may from time to time
be assigned by the Chairman of the Board of the Employer. The Employee shall
serve the Employer faithfully in the performance of the Employee’s duties and
shall devote his full time and best efforts to his employment, including the
regularly established working hours and such additional time as the requirements
of the Employer and the performance of the Employee’s duties require. The
Employee agrees to observe and comply with all the rules and regulations of the
Employer as adopted and furnished to the Employee by the Employer’s Board of
Directors from time to time.

 

3. Compensation. For all services rendered by the Employee under this Agreement,
he shall be entitled to compensation in accordance with the following:

 

(a) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary (“Annual Base Salary”) at the rate of ONE MILLION DOLLARS
($1,000,000.00), which shall be paid subject to applicable withholding taxes and
other payroll deductions and otherwise in accordance with the payroll policies
and procedures of the Employer in effect from to time to time. The Annual Base
Salary will be reviewed annually and may be adjusted as determined by the
Compensation Committee of the Employer’s Board of Directors (the “Compensation
Committee”) in its sole discretion based on both objective and subjective
performance criteria and on the financial performance of the Employer.

 

(b) Bonus. In addition to the Annual Base Salary as hereinabove provided, the
Employee shall be eligible for an annual (calendar year) performance-based cash
bonus as determined by the Compensation Committee, in its sole discretion based
upon objective

 

2



--------------------------------------------------------------------------------

and/or subjective performance criteria and on the financial performance of the
Employer. Such bonus will be payable, not later than the last day of February of
the year next following the calendar year for which the bonus is calculated, as
determined by the Compensation Committee and otherwise in accordance with the
policies and procedures of the Employer in effect from time to time with respect
to cash bonuses paid to employees. Without limiting such discretion of the
Compensation Committee, in determining such bonus, the Compensation Committee
shall take into consideration compensation levels of the Employee’s peer group
within the automotive retail industry.

 

(c) Equity Plans and Awards. The Employee shall be eligible to participate in
the Employer’s Employee Stock Purchase Plan in accordance with the Employer’s
personnel policies and the terms of such Plan in effect from time to time, and
shall be considered at least annually for awards under other equity award plans,
including without limitation the Employer’s 2004 Stock Incentive Plan, as
determined by the Compensation Committee from time to time in its sole
discretion. In addition, pursuant to the 2004 Stock Incentive Plan and subject
to the execution of this Agreement, the Employee has been granted the following
awards:

 

(i) Restricted Stock. Subject to the execution of this Agreement, the Employee
has been granted an award of restricted stock consisting of Eighty Thousand
(80,000) shares of the Employer’s Class A common stock (“Restricted Stock”). The
award of Restricted Stock shall be evidenced by a written agreement and shall be
subject to the restrictions and the terms and conditions of the 2004 Stock
Incentive Plan. The Restricted Stock generally shall vest on August 31, 2007;
however, the Employee shall forfeit all such shares of Restricted Stock if prior
to such date: (A) the Employer terminates the Employee’s employment for Cause
(as defined in paragraph 5(b) below); (B) the Employee terminates his employment
with the Employer without cause (as defined in paragraph 5(c) below); or (C) the
Employee

 

3



--------------------------------------------------------------------------------

violates the Restrictive Covenants contained in this Agreement (or any
restrictive covenants contained in any agreement related to the Restricted
Stock), regardless of whether or not the Employee is still performing services
for the Employer at the time of any such violation. If, prior to the expiration
of the Initial Term, the Employee’s employment is terminated by the Employer
without cause pursuant to paragraph 5(c) below or by the Employee for Good
Reason pursuant to paragraph 5(d) below, the Restricted Stock shall vest on the
date of such termination of employment. If, prior to the expiration of the
Initial Term, the Employee’s employment is terminated due to death or disability
pursuant to paragraph 5(a) below, a prorated number of shares of the Restricted
Stock shall vest on the date of such termination of employment, such prorated
number to be calculated by multiplying Eighty Thousand (80,000) by a fraction,
the numerator of which shall be the number of months that has elapsed since
September 1, 2004 (including the month in which the Employee’s termination of
employment occurs) and the denominator of which shall be Thirty-six (36). The
remaining unvested shares of Restricted Stock shall be forfeited upon the
Employee’s termination of employment.

 

(ii) Stock Options. Subject to the execution of this Agreement, the Employee has
been granted an award of nonstatutory stock options consisting of Fifty Thousand
(50,000) shares of the Employer’s Class A common stock (“Stock Options”). The
Stock Options shall be evidenced by a written agreement and shall be subject to
the restrictions and the terms and conditions of the 2004 Stock Incentive Plan.
The Stock Options generally shall vest on August 31, 2007; however, all of the
Stock Options shall immediately terminate if prior to such date: (A) the
Employer terminates the Employee’s employment for Cause (as defined in paragraph
5(b) below); (B) the Employee terminates his employment with the Employer
without cause (as defined in paragraph 5(c) below); or (C) the Employee violates
the Restrictive Covenants contained in this Agreement (or any restrictive
covenants contained in any

 

4



--------------------------------------------------------------------------------

agreement related to the Stock Options), regardless of whether or not the
Employee is still performing services for the Employer at the time of any such
violation. If, prior to the expiration of the Initial Term, the Employee’s
employment is terminated by the Employer without cause pursuant to paragraph
5(c) below or by the Employee for Good Reason pursuant to paragraph 5(d) below,
the Stock Options shall vest on the date of such termination of employment and
shall remain exercisable until the expiration of the Severance Period (as
defined in paragraph 6(c) below) or, if earlier, the expiration of the term of
the Stock Options as set forth in the award agreement; provided, however, all of
the Stock Options shall immediately terminate if the Employee violates the
Restrictive Covenants contained in this Agreement (or any restrictive covenants
contained in any agreement related to the Stock Options). If, prior to the
expiration of the Initial Term, the Employee’s employment is terminated due to
death or disability pursuant to paragraph 5(a) below, a prorated portion of the
Stock Options shall vest on the date of such termination of employment, such
portion to be calculated by multiplying Fifty Thousand (50,000) by a fraction,
the numerator of which shall be the number of months that has elapsed since
September 1, 2004 (including the month in which the Employee’s termination of
employment occurs) and the denominator of which shall be Thirty-six (36). Such
vested Stock Options shall remain exercisable for one year following such
termination or, if earlier, until the expiration of the term of the Stock
Options as set forth in the award agreement. The remaining unvested Stock
Options shall terminate upon the Employee’s termination of employment.

 

4. Fringe Benefits. During the Employment Period, the Employee shall receive the
following fringe benefits of the Employer:

 

(a) Demonstrator Vehicles. The use of two luxury demonstrator vehicles annually
of Employee’s choice and otherwise in accordance with the personnel policies of
the Employer in effect from time to time, including all reasonable related
expenses such as insurance, maintenance and gasoline.

 

5



--------------------------------------------------------------------------------

(b) Medical and Retirement Benefits, etc. Medical, hospitalization, disability
and life insurance benefits as are provided generally to employees of the
Employer, as well as participation in the Employer’s 401(k) Plan and Deferred
Compensation Plan, all in accordance with the Employer’s personnel policies and
the terms of such benefit plans in effect from time to time.

 

(c) Expense Reimbursement. Prompt reimbursement for all reasonable employment,
travel, entertainment and other business related expenses incurred by the
Employee in accordance with the policies, practices and procedures of the
Employer in effect from time to time.

 

(d) Vacation. An annual paid vacation in accordance with the policies and
procedures of the Employer in effect from time to time.

 

(e) Life and Disability Programs. Additional executive life and disability
programs based upon practices which are customary for the Employee’s peer group
within the automotive retail industry, as approved by the Compensation Committee
in its sole discretion.

 

5. Termination of Employment. This Agreement shall terminate as follows:

 

(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death during the Employment Period. If the Employer
determines in good faith that the Employee has become unable to perform the
essential functions of his position, with or without reasonable accommodation,
due to illness or other physical disability and that such inability to perform
is reasonably likely to continue for one hundred eighty (180) days or more, then
the Employer may give to the Employee written notice of its

 

6



--------------------------------------------------------------------------------

intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Employer shall terminate effective on the thirtieth (30th)
day after receipt of such notice by the Employee provided that, within the
thirty (30) days after such receipt, the Employee shall not have returned to
full time performance of the Employee’s duties.

 

(b) Cause. The Employer may terminate the Employee’s employment at any time,
without notice and with immediate effect for Cause. For purposes of this
Agreement “Cause” shall mean

 

(i) a material breach by the Employee of the Employee’s obligations as set forth
herein (other than due to disability) which material breach is not remedied
within thirty (30) days after receipt of written notice from the Employer
specifying such a breach;

 

(ii) the conviction of the Employee of a felony or of a crime involving moral
turpitude;

 

(iii) willful failure of the Employee to comply with reasonable written
directives of the Employer’s Board of Directors which failure is not remedied
within thirty (30) days after receipt of written notice from the Employer
specifying such failure;

 

(iv) chronic absenteeism of the Employee which absenteeism is not remedied
within thirty (30) days after receipt of written notice from the Employer
specifying such absenteeism;

 

(v) willful misconduct of the Employee resulting in material damage to the
Employer; or

 

(vi) the Employee’s illegal use of controlled substances.

 

(c) Without Cause. Either the Employee or the Employer may terminate this
Agreement at any time, for any reason or without any reason, except that the

 

7



--------------------------------------------------------------------------------

Employee may not terminate this Agreement pursuant to this paragraph 5(c) within
thirty (30) days of the Employee’s receipt of written notice from the Employer
of grounds for termination of this Agreement for Cause pursuant to paragraph
5(b) above. Such a termination shall be deemed a termination “without cause.”

 

(d) By the Employee for Good Reason. The Employee may terminate this Agreement
for Good Reason (as defined below), upon thirty (30) days’ prior written notice
of termination by the Employee to the Employer, which notice expressly states
that the Employee is terminating this Agreement and the Employee’s employment
pursuant hereto for Good Reason, setting forth, with reasonable particularity,
the grounds for such Good Reason; provided, however, such termination shall not
occur if the Employer shall cure or correct the circumstances or events upon
which such Good Reason is based prior to the expiration of such thirty (30) day
period. For purposes hereof, the term “Good Reason” shall mean, without the
express written consent of the Employee:

 

(i) the assignment to the Employee of duties or responsibilities which are a
reduction of, or which are inferior to, the Employee’s positions, duties or
responsibilities with the Corporation during the preceding six (6) month period;

 

(ii) the reduction of the Employee’s then current Annual Base Salary; or

 

(iii) the assignment to the Employee of reporting responsibility to a person
other than the Chairman of the Board of the Employer in office as of the
Commencement Date.

 

6. Obligations of the Employer Upon Termination.

 

(a) Generally. Except as provided in paragraphs 6(b) and 6(d) below, upon
termination of the Employee’s employment for any reason, the Employee shall be
entitled only to payment of his Annual Base Salary, together with those fringe
benefits described in paragraphs 4(a), 4(b) and 4(c) hereof, through the
effective date of such termination.

 

8



--------------------------------------------------------------------------------

(b) Without Cause, Non-Renewal, or for Good Reason. If the Employee’s employment
is terminated by the Employer without cause prior to the expiration of the
Employment Period pursuant to paragraph 5(c) above, or by the Employer by the
giving of a Non-Renewal Notice pursuant to paragraph 1 above during the Initial
Term or during any Renewal Term, or by the Employee for Good Reason prior to the
expiration of the Employment Period pursuant to paragraph 5(d) above, and
provided the Employee complies with the Restrictive Covenants (as defined and
described in paragraphs 8, 9 and 10 below), then the Employer shall be obligated
to pay to the Employee severance pay at an annual rate equal to the Annual Base
Salary as in effect at the time of such termination, plus the demonstrator
vehicles and medical and hospitalization benefits specified in paragraphs 4(a)
and 4(b) above, for a period equal to the Severance Period (as defined in
paragraph 6(c) below). Any such severance pay shall be payable to the Employee,
subject to applicable withholding taxes and other regular payroll deductions, in
equal monthly installments commencing as of the first full month following the
date of such termination of employment, and will be offset against (and thereby
reduce) any other severance to which the Employee might be entitled from the
Employer pursuant to any agreement or policy. Furthermore, if this paragraph
6(b) applies with respect to the termination of the Employee’s employment, and
so long as the Employee continues to comply with the Restrictive Covenants
contained in this Agreement, then for purposes of the Employer’s group medical
plan, as well as for purposes of any options granted under the Employer’s 1997
Stock Option Plan, the 2004 Stock Incentive Plan and any subsequent equity
incentive plan that are outstanding on the date of such termination (including
the Stock Options to the extent not specifically addressed in paragraph 3(c)(ii)
above), the Employee shall not be considered to have incurred a termination of
service until the expiration of the Severance Period.

 

9



--------------------------------------------------------------------------------

(c) Severance Period. As used in this Agreement, the term “Severance Period”
shall apply only in the case of a termination referenced in paragraph 6(b) above
and shall mean (i) if the termination of employment occurs at any time prior to
the first anniversary of the Commencement Date, a period of time equal to the
remainder of the Initial Term, and (ii) if the termination of employment occurs
at any time on or after the first anniversary of the Commencement Date, a period
of time equal to (A) one (1) year plus (B) the period of time, if any, remaining
on the Initial Term or the then current Renewal Term, as the case may be, after
the effective date of the termination of employment; provided, however, except
as provided in the next sentence, the Severance Period pursuant to this clause
(ii) shall in no event exceed two (2) years. The Employer may elect to extend
the Severance Period for up to one (1) additional year by giving the Employee
written notice to such effect within sixty (60) days after the date of
termination of employment; provided, however, the Severance Period as so
extended shall in no event exceed a total of three (3) years. In the event of
such extension by the Employer, the term “Severance Period” shall, for purposes
of this paragraph 6(b) and for purposes of the Restrictive Covenants set forth
in paragraphs 8, 9 and 10 below, be deemed to include the period of such
extension. By way of examples and not by way of limitation:

 

(A) If the Employee’s employment is terminated by the Employer without cause
pursuant to paragraph 5(c) above at the end of the sixth (6th) month during the
first year of the Initial Term, then the Severance Period and the Restrictive
Period (as defined in paragraph 8(e) below) shall be two and one-half (2½)
years, and if the Employer elects to extend the Severance Period for an
additional six (6) months, the Severance Period and the Restrictive Period shall
be for a total of three (3) years; or

 

10



--------------------------------------------------------------------------------

(B) If the Employee’s employment is terminated by the Employer without cause
pursuant to paragraph 5(c) above on the first or the second anniversary of the
Commencement Date, then the Severance Period and the Restrictive Period shall be
two (2) years, and if the Employer elects to extend the Severance Period for one
(1) additional year, the Severance Period and the Restrictive Period shall be
for a total of three (3) years; or

 

(C) If the Employee’s employment is terminated by the Employer by the giving of
a Non-Renewal Notice pursuant to paragraph 1 above during the Initial Term or
during any Renewal Term, then the Severance Period and the Restrictive Period
shall be one (1) year, and if the Employer elects to extend the Severance Period
for one (1) additional year, the Severance Period and the Restrictive Period
shall be for a total of two (2) years; or

 

(D) If the Employee’s employment is terminated without cause pursuant to
paragraph 5(c) above at the end of the sixth (6th) month during the third year
of the Initial Term, or at the end of the sixth (6th) month during any Renewal
Term, then the Severance Period and the Restrictive Period shall be one and one
half (1½) years, and if the Employer elects to extend the Severance Period for
an additional one (1) year, the Severance Period and the Restrictive Period
shall be for a total of two and one half (2½) years.

 

(d) Pro-Rated Bonus. If the Employee’s employment hereunder is terminated for
any reason contemplated by this Agreement, other than by the Employer for Cause
(as provided in paragraph 5(b) above) or by the Employee without cause (as
provided in paragraph 5(c) above), the Employee shall be entitled to a pro-rated
bonus equal to the bonus to which the Employee would have been entitled (had
such termination not occurred) pursuant to paragraph 3(b) above for the calendar
year in which such termination occurred, multiplied by a fraction, the numerator
of which shall be the number of calendar months elapsed during such

 

11



--------------------------------------------------------------------------------

calendar year while the Employee was employed hereunder (including the month in
which such termination occurred) and the denominator of which shall be twelve
(12). Such pro-rated bonus will be payable in accordance with, and within the
time period specified in, said paragraph 3(b); provided, however, such bonus
shall be forfeited if, prior to the time for payment thereof, the Employee
violates any of the Restrictive Covenants contained in this Agreement.

 

7. Surrender of Books and Records, etc.

 

(a) Books and Records. The Employee acknowledges that all files, records, lists,
designs, specifications, books, products, plans and other materials owned or
used by the Employer in connection with conduct of its business shall at all
times remain the property of the Employer, and that upon the termination or
expiration of this Agreement for any reason or the termination of the Employee’s
employment with the Employer for any reason, the Employee will immediately
surrender to the Employer all such materials.

 

(b) Other Property of the Employer. Upon the termination or expiration of this
Agreement for any reason or the termination of the Employee’s employment with
the Employer for any reason, the Employee will also immediately surrender to the
Employer all other property of the Employer in the Employee’s possession or
control including, without limitation, demonstrator vehicles (except as provided
in paragraph 6(b) above), credit cards, keys and/or entry cards, and cell
phones.

 

(c) Resignation of Directorships, etc. Upon the termination of this Agreement
for any reason or the termination of the Employee’s employment with the Employer
for any reason, the Employee will, as requested by the Employer, resign any or
all of his positions, if any, as an officer, director, manager, or the like, of
the Employer and the Employer’s subsidiaries or affiliates.

 

12



--------------------------------------------------------------------------------

8. Restrictive Covenants. For purposes of this Agreement, “Restrictive
Covenants” mean the provisions of this paragraph 8 and of paragraphs 9 and 10
below. For purposes of these Restrictive Covenants, the term “Employer” shall
include all subsidiaries of the Employer.

 

(a) Business. It is stipulated and agreed that the Employer is engaged in the
business of owning and operating automobile or truck dealerships and/or
collision repair centers, which business includes, without limitation, the
marketing, selling and leasing of new and used vehicles, the servicing of
automobiles and trucks, including collision repair, and the provision of
financing and insurance to automobile and truck customers (the “Business”). It
is further stipulated and agreed that, as a result of the Employee’s employment
by the Employer and as a result of the Employee’s continued employment
hereunder, the Employee has and will have access to valuable, highly
confidential, privileged and proprietary information relating to the Employer’s
Business, including, without limitation, existing and future inventory
information, customer lists, sales methods and techniques, costs and costing
methods, pricing techniques and strategies, sales agreements with customers,
profits and product line profitability information, financial information,
unpublished present and future marketing strategies and promotional programs,
and other information regarded by the Employer as proprietary and confidential
(the “Confidential Information”). It is further acknowledged that the
unauthorized use or disclosure by the Employee of any of the Confidential
Information would seriously damage the Employer in its Business.

 

(b) Restrictions. In consideration of the provisions of this paragraph 8, the
compensation and benefits referred to in paragraphs 3 and 4 hereof, which the
Employee acknowledges are legally sufficient to support enforceability by the
Employer of the Restrictive Covenants against the Employee, the Employee agrees
as follows:

 

13



--------------------------------------------------------------------------------

(i) During the term of this Agreement and after its termination or expiration
for any reason, the Employee will not, without the Employer’s prior written
consent, use, divulge, disclose, furnish or make accessible to any third person,
company or other entity, any aspect of the Confidential Information (other than
as required in the ordinary discharge of the Employee’s duties hereunder).

 

(ii) During the term of this Agreement and during the Restrictive Period (as
defined below), the Employee shall not, directly or indirectly:

 

(A) Employ or solicit the employment of, or hire or retain, or solicit the
hiring or retention, as an agent, consultant or in any other capacity, or
engage, or solicit to engage, in any business enterprise with, any person who at
any time during the twelve (12) calendar months immediately preceding the
termination or expiration of this Agreement for any reason was employed by the
Employer; provided, however, the foregoing restrictions shall be limited only to
non-solicitation if the trade or business for which the Employee is undertaking
any of the foregoing activities is not a trade or business which is
substantially similar to the Business;

 

(B) Provide or solicit the provision of products or services, similar to those
provided by the Employer, to any person or entity located within the Restricted
Territory (as hereinafter defined) who purchased or leased automobiles, trucks
or services from the Employer at any time during the twelve (12) calendar months
immediately preceding the termination or expiration of this Agreement for any
reason; provided however, the foregoing shall not apply to general solicitations
on the Internet or to mass mailings to persons or entities outside the
Restricted Territory which unintentionally reach a person or entity located
within the Restricted Territory;

 

14



--------------------------------------------------------------------------------

(C) Interfere or attempt to interfere, to the material detriment or harm to the
Employer, with the terms or other aspects of the relationship between the
Employer and any person or entity from whom the Employer has purchased
automobiles, trucks, parts, supplies, inventory or services at any time during
the twelve (12) calendar months immediately preceding the termination or
expiration of this Agreement for any reason;

 

(D) Engage in competition with the Employer or its respective successors and
assigns by engaging in or acquiring (including entering into an agreement to
acquire), directly or indirectly, a business involving the sale or leasing of
automobiles or trucks or the operation of collision repair centers, or which is
otherwise substantially similar to the Business, within the Restricted
Territory; or

 

(E) Provide information to, solicit or sell for, organize or own any interest in
(either directly or thorough any parent, affiliate or subsidiary corporation,
partnership, or other entity), or become employed or engaged by, or act as agent
for, or provide or arrange for any financing to, any person, corporation or
other entity that is directly or indirectly engaged in a business in the
Restricted Territory which is substantially similar to the Business, or which is
otherwise competitive with the Employer’s business; provided, however, that
nothing herein shall preclude the Employee from holding not more than three
percent (3%) of the outstanding shares of any publicly held company which may be
so engaged in a trade or business identical or similar to the Business of the
Employer, so long as such ownership does not provide to the Employee the ability
to influence the management of such company in any material respect.

 

(iii) Notwithstanding anything to the contrary contained in this Agreement,
paragraphs 8(b)(ii)(B), 8(b)(ii)(D) and 8(b)(ii)(E) shall not preclude the
Employee from maintaining his investment in NEBCO of Cleveland, L.L.C. d/b/a
Toyota of Cleveland, and

 

15



--------------------------------------------------------------------------------

Abra Auto Body and Glass, L.L.C., so long as the Employee does not, directly or
indirectly, engage in the active management of or participate in the operation
of such entities during the term of this Agreement or the Restrictive Period,
subject to the last sentence of this paragraph 8(b)(iii). Notwithstanding the
foregoing sentence, the Employee shall be permitted to engage in the active
management and/or participate in the operation of NEBCO of Cleveland, L.L.C.
d/b/a Toyota of Cleveland, and Abra Auto Body and Glass, L.L.C. in the event
that the Employee’s employment with Employer is terminated (A) without cause by
Employer pursuant to paragraph 5(c) above, (B) by the giving of a Non-Renewal
Notice by the Employer pursuant to paragraph 1 above, or (C) or by the Employee
for Good Reason pursuant to paragraph 5(d) above.

 

(c) Restricted Territory. As used herein, “Restricted Territory” means:

 

(i) all Standard Metropolitan Statistical Areas, as determined by the United
States Office of Management and Budget, in which the Employer has a store or
other place of retail business on the date of the expiration or termination of
this Agreement for any reason or the termination of the Employee’s employment
with the Employer for any reason; and

 

(ii) all counties in which the Employer has a store or other place of retail
business on the date of the expiration or termination of this Agreement for any
reason or the termination of the Employee’s employment with the Employer for any
reason.

 

(d) Restrictive Covenants Continue. If the Employer retains the services of the
Employee after the expiration of the term of this Agreement and the parties do
not thereafter enter into another written agreement, it is hereby mutually
agreed that the Restrictive Covenants, as well as the provisions of paragraphs 9
and 10 below, shall continue to govern the relations between the Employer and
the Employee.

 

16



--------------------------------------------------------------------------------

(e) Restrictive Period. As used in this Agreement, the term “Restrictive Period”
shall mean the two (2) year period immediately following the later of the date
of the expiration or termination of this Agreement for any reason whatsoever or
the termination of the Employee’s employment with the Employer for any reason
whatsoever; provided, however:

 

(i) if the Employee’s employment is terminated by the Employer either without
cause pursuant to paragraph 5(c) above or by the giving of a Non-Renewal Notice
pursuant to paragraph 1 above, or by the Employee for Good Reason prior to the
expiration of the Employment Period pursuant to paragraph 5(d) above, then the
Restrictive Period shall be a period equal to, and shall run concurrently with,
the Severance Period (as the same may have been extended by the Employer for up
to an additional one (1) year pursuant to paragraph 6(c) above); and

 

(ii) if the Employee’s employment is terminated by the Employee either without
cause pursuant to paragraph 5(c) above or by the giving of a Non-Renewal Notice
pursuant to paragraph 1 above, then the Restrictive Period shall mean the one
(1) year period following the date of termination of employment; provided,
however, the Employer may elect to extend the Restrictive Period for one
additional year by giving the Employee written notice to such effect within
sixty (60) days after the date of termination of employment; in such event, the
Restrictive Period shall be the two (2) year period immediately following the
date of termination of employment, and the Employer shall be obligated to pay
severance as provided in paragraph 6(b) above for such two (2) year Restrictive
Period, so long as the Employee complies with the Restrictive Covenants.

 

(f) Restrictive Covenants Not Superseded. The parties hereto acknowledge that
the Restrictive Covenants set forth in this Agreement have been given for an

 

17



--------------------------------------------------------------------------------

independent consideration and are intended to exist separate and apart from, and
not to be superseded or in any way modified or affected by, any other agreement
to which the Employer or the Employee are or may be parties now or in the future
(including, without limitation, any agreement executed in connection with any
equity plan of the Employer), except where such other agreement specifically
states that it supersedes, modifies or affects this Agreement, and specifically
identifies this Agreement by name in connection therewith.

 

9. Remedies. It is stipulated that a breach by the Employee of the Restrictive
Covenants would cause irreparable damage to the Employer. The Employer, in
addition to any other rights or remedies which the Employer may have, shall be
entitled to an injunction restraining the Employee from violating or continuing
any violation of such Restrictive Covenants. Such right to obtain injunctive
relief may be exercised at the option of the Employer, concurrently with, prior
to, after or in lieu of, the exercise of any other rights or remedies which the
Employer may have as a result of any such breach or threatened breach. The
Employee agrees that upon breach of any of the Restrictive Covenants, the
Employer shall be entitled to an accounting and repayment of all profits,
royalties, compensation, and/or other benefits that the Employee directly or
indirectly has realized or may realize as a result of, or in connection with,
any such breach. The Employee further agrees that the Restrictive Period shall
be extended by a period of time equal to any period of time in which any
employee is in violation of the Restrictive Covenants.

 

10. Acknowledgment of Reasonableness. The Employee has carefully read and
considered the provisions of this Agreement and has had the opportunity for
consultation with an attorney of the Employee’s choice and agrees that the
restrictions set forth herein are fair and reasonably required for the
protection of the Employer. In the event that any provision relating to the
Restrictive Period, the Restricted Territory or the scope of the restrictions
shall be

 

18



--------------------------------------------------------------------------------

declared by a court of competent jurisdiction to exceed the maximum period of
time, geographical area or scope that such court deems reasonable and
enforceable under applicable law, such time period, geographical area or scope
of restriction held reasonable and enforceable by the court shall thereafter be
the Restricted Period, Restricted Territory and/or scope under this Agreement.

 

11. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto, and shall not be modified or changed in any respect except by a
writing executed by the parties hereto.

 

12. Successors and Assigns. The rights and obligations of the Employee under
this Agreement shall inure to the benefit of the Employer, its successors and
assigns, and shall be binding upon the Employee and his respective successors,
heirs and assigns. The Employer shall have the right to assign, transfer, or
convey this Agreement to its affiliated companies, successor entities, or
assignees or transferees of substantially all of the Employer’s business
activities. This Agreement, being personal in nature to the Employee, may not be
assigned by the Employee without the Employer’s prior written consent.

 

13. Notices. All notices required and permitted to be given hereunder shall be
in writing and shall be deemed to have been given (a) if delivered by hand, when
so delivered, (b) if sent by Federal Express or other overnight express service,
one (1) business day after delivery to such service, or (c) if mailed by
certified or registered mail, return receipt requested, three (3) days after
delivery to the post office; in each case all notices shall be addressed to the
intended recipient as follows or at such other address as is provided by either
party to the other:

 

19



--------------------------------------------------------------------------------

If to the Employer:   With a copy to: Sonic Automotive, Inc.   Sonic Automotive,
Inc Attention: Chief Financial Officer   Attention: General Counsel 6415
Idlewild Road, Suite 109   6415 Idlewild Road, Suite 109 Charlotte, NC 28212  
Charlotte, NC 28212 If to the Employee:     Jeffrey C. Rachor     102 E. Brow
Road     Lookout Mountain, TN 37350    

 

14. Governing Law. This Agreement shall, in all respects, be governed by and
construed according to the laws of the State of North Carolina.

 

15. Arbitration. Any dispute or controversy arising out of or relating to this
Agreement shall be settled exclusively by arbitration in Charlotte, North
Carolina, in accordance with the terms of the Employer’s standard arbitration
agreement, which is attached hereto and is incorporated as Exhibit A. This
exclusive arbitration remedy shall not apply to the Employer’s right to seek
injunctive relief or other judicial enforcement of the Restrictive Covenants, as
contained in paragraphs 8 and 9 above.

 

16. Other Boards. The Employee will not join the board of directors (or other
applicable governing body) of any other business or organization (including,
without limitation, a not-for-profit organization) without having first obtained
the approval of the Nominating and Corporate Governance Committee of the Board
of Directors of the Employer.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

EMPLOYER: SONIC AUTOMOTIVE, INC. By:  

/s/ O. Bruton Smith

--------------------------------------------------------------------------------

Name:   O. Bruton Smith Title:   Chairman and Chief Executive Officer EMPLOYEE:

/s/ Jeffrey C. Rachor

--------------------------------------------------------------------------------

JEFFREY C. RACHOR

 

Exhibit A – Attached

 

COMPENSATION COMMITTEE ACKNOWLEDGEMENT:

/s/ Robert L. Rewey

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

Exhibit A

 

IMPORTANT - READ CAREFULLY BEFORE SIGNING

 

BINDING ARBITRATION AGREEMENT

Between Sonic Automotive, Inc. “Company”

And Jeffrey C. Rachor “Employee”

 

I acknowledge that the Company utilizes a system of alternative dispute
resolution which involves binding arbitration to resolve all disputes which may
arise out of the employment context. Because of the mutual benefits (such as
reduced expense and increased efficiency) which private binding arbitration can
provide both the Company and myself, I agree that any claim, dispute, and/or
controversy (including, but not limited to, any claims of discrimination and
harassment, whether they be based on any applicable state, federal or local laws
or regulations, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, Americans with Disabilities Act, Age Discrimination in
Employment Act, Pregnancy Discrimination Act, Family and Medical Leave Act,
Employee Retirement Income Security Act) which would otherwise require or allow
resort to any court or other governmental dispute resolution forum between
myself and the Company (or its owners, directors, officers, managers, employees,
agents, and parties affiliated with its employee benefit and health plans)
arising from, related to, or having any relationship or connection whatsoever
with my seeking employment with, employment by, or other association with the
Company, whether based on tort, contract, statutory, or equitable law, or
otherwise, (with the sole exception of claims arising under the National Labor
Relations Act which are brought before the National Labor Relations Board,
claims for workers compensation benefits to remedy work-related injury or
illness, claims for unemployment benefits) shall be submitted to and determined
exclusively by binding arbitration under the Federal Arbitration Act, in
conformity with the procedures published by the American Arbitration Association
(AAA). Any arbitrator herein shall be approved and listed by AAA, and shall be
selected according to AAA procedures. Resolution of the dispute shall be based
solely upon the time periods for filing, the law and remedies governing the
claims and defenses pleaded, and the arbitrator may not invoke any basis
(including, but not limited to, notions of “just cause”) other than applicable
federal law. The arbitrator shall have the immunity of a judicial officer from
civil liability when acting in the capacity of an arbitrator, which immunity
supplements any other existing immunity. Likewise, all communications during or
in connection with the arbitration proceedings are privileged in accordance with
applicable law. The arbitrator shall extend the times set by the Act for the
giving of notices and setting of hearings. Awards shall include the arbitrator’s
written reasoned opinion. I UNDERSTAND BY AGREEING TO THIS BINDING ARBITRATION
PROVISION, BOTH THE COMPANY AND I GIVE UP OUR RIGHTS TO TRIAL BY JURY. I FURTHER
UNDERSTAND THAT THIS BINDING ARBITRATION AGREEMENT IS A CONTRACT, HOWEVER, IT
DOES NOT CONSTITUTE A “CONTRACT OF EMPLOYMENT” AS IT DOES NOT COVER ANY OTHER
TERMS AND CONDITIONS OF MY EMPLOYMENT.

 

10/20/04

--------------------------------------------------------------------------------

 

/s/ Jeffrey C. Rachor

--------------------------------------------------------------------------------

Date   Signature of Employee

 

22